    Case 9:17-cv-00050-DLC-KLD Document 230 Filed 01/12/21 Page 1 of 5



Daniel J. Kramer*                         John Morrison
Sara E. Hershman*                         MORRISON, SHERWOOD,
PAUL, WEISS, RIFKIND,                       WILSON & DEOLA, PLLP
  WHARTON & GARRISON LLP                  401 N. Last Chance Gulch St.
1285 Avenue of the Americas               Helena, MT 59601
New York, NY 10019-6064                   Phone: 406-442-3261
Phone: 212-373-3000                       Fax: 406-443-7294
Fax: 212-757-3990                         Email: john@mswdlaw.com
Email: dkramer@paulweiss.com              Counsel for Plaintiff Tanya Gersh
       shershman@paulweiss.com
Counsel for Plaintiff Tanya Gersh

Beth Littrell*
SOUTHERN POVERTY LAW
  CENTER
P.O. Box 1287
Decatur, GA 30030
Phone: 404-221-5876
Fax: 404-221-5857
Email: beth.littrell@splcenter.org
Counsel for Plaintiff Tanya Gersh

*Admitted pro hac vice

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                        MISSOULA DIVISION


TANYA GERSH,

                             Plaintiff,
                                            Case No. 9:17-cv-00050-DLC-KLD
                    v.
                                            PLAINTIFF’S NOTICE OF
ANDREW ANGLIN,                              SUBMITTAL

                             Defendant.
     Case 9:17-cv-00050-DLC-KLD Document 230 Filed 01/12/21 Page 2 of 5



             Plaintiff Tanya Gersh provides notice to the Court that Plaintiff’s

Motion to Compel Defendant to Respond to Plaintiff’s Post-Judgment Discovery

Requests (Dkt. 228, 229) is ripe for decision, as set forth below.

             On December 11, 2020, Plaintiff moved for an order to compel

Defendant Andrew Anglin to immediately and completely without further

objection or delay respond to two sets of Plaintiff’s post-judgment discovery

requests: (i) Plaintiff’s Second Set of Interrogatories, and (ii) Plaintiff’s Second

Requests for Production of Documents (“the Motion”). (Dkt. 228.) Plaintiff also

moved this Court to sanction Defendant pursuant to Rule 37(b) for his continued

lack of cooperation with discovery. (Id.) In support of the Motion, Plaintiff filed a

brief with exhibits. (Dkt. 229.) The undisputed evidence shows Defendant

provided no response to the requested post-judgment discovery, which was

targeted to aid Plaintiff in obtaining information necessary for the purpose of

enforcing this Court’s judgment against Anglin for compensatory and punitive

damages. (See Dkt. 215.) Defendant also ignored Plaintiff’s attempts to meet and

confer to resolve these issues. (See Dkt. 228.)

             Defendant’s response to the Motion was due December 28, 2020.

Local Rule 7.1(d)(1)(B)(ii). Defendant did not file a request for an extension of

the time to file a response nor has Defendant filed a response. The Defendant’s

“failure to file a response brief may be deemed an admission that the motion is



                                           1
     Case 9:17-cv-00050-DLC-KLD Document 230 Filed 01/12/21 Page 3 of 5



well-taken.” Id. Because the time for response has closed without a response

being filed, the Motion is unchallenged and ripe for ruling. Local Rule

7.1(d)(1)(D).

             Because Defendant has not filed a response to Plaintiff’s Motion,

Plaintiff has no reason to file a reply brief. Accordingly, Plaintiff provides notice

to this Court that Plaintiff’s Motion to Compel Defendant to Respond to Plaintiff’s

Post-Judgment Discovery Requests is ripe for decision.

             Respectfully submitted this 12th day of January, 2021.



DATED: January 12, 2021

                                        PAUL, WEISS, RIFKIND,
                                         WHARTON & GARRISON LLP

                                        BY:
                                        /s/Daniel J. Kramer
                                        Daniel J. Kramer*
                                        Sara E. Hershman*
                                        1285 Avenue of the Americas
                                        New York, NY 10019-6064
                                        Phone: 212-373-3000
                                        Fax: 212-757-3990
                                        Email: dkramer@paulweiss.com
                                                shershman@paulweiss.com
                                        Counsel for Plaintiff Tanya Gersh

                                        John Morrison
                                        MORRISON, SHERWOOD,
                                         WILSON & DEOLA, PLLP
                                        401 N. Last Chance Gulch St.
                                        Helena, MT 59601

                                          2
Case 9:17-cv-00050-DLC-KLD Document 230 Filed 01/12/21 Page 4 of 5



                              Phone: 406-442-3261
                              Fax: 406-443-7294
                              john@mswdlaw.com
                              Counsel for Plaintiff Tanya Gersh

                              Beth Littrell*
                              SOUTHERN POVERTY LAW CENTER
                              P.O. Box 1287
                              Decatur, GA 30030
                              Phone: 404-221-5876
                              Fax: 404-221-5857
                              Email: beth.littrell@splcenter.org
                              Counsel for Plaintiff Tanya Gersh

                              *Admitted pro hac vice




                                3
     Case 9:17-cv-00050-DLC-KLD Document 230 Filed 01/12/21 Page 5 of 5



                          CERTIFICATE OF SERVICE
             I hereby certify that on this date the foregoing document was filed

with the clerk of the court for the United States District Court for the District of

Montana through the Court’s CM/ECF filing system, and by virtue of this filing

notice will be sent electronically to all counsel of record. I further certify that on

this date the foregoing document was served upon Defendant Andrew Anglin via

Fed-Ex at all his known mailing addresses.

DATED:       January 12, 2021

                                        /s/Daniel J. Kramer
                                        Attorney for Plaintiff Tanya Gersh
                                        on behalf of all Attorneys for Plaintiff
